Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

 September 14, 2010                                                                                               Marilyn Kelly,
                                                                                                                     Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                         Maura D. Corrigan
                                                                                                        Robert P. Young, Jr.
 Rehearing Nos. 570 & 572                                                                               Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                       Alton Thomas Davis,
 5 March 2010                                                                                                             Justices


 138456-8
 DERITH SMITH,
           Plaintiff-Appellant,
                                                                           SC: 138456-8
 v                                                                         COA: 275297, 275316, 275463
                                                                           Leelanau CC: 05-006952-CZ
 ANONYMOUS JOINT ENTERPRISE, GEORGE
 PRESTON, MARY BARROWS, VILLAGE OF SUTTONS
 BAY, and CHARLES STEWART,
            Defendants,
 and
 DONALD BARROWS, JOHN STANEK, and NOEL FLOHE,
            Defendants-Appellees.
 _____________________________________

        In this case motions for rehearing are considered and they are DENIED, there being no
 majority in favor of granting rehearing or other relief. KELLY, C.J. and CAVANAGH and
 HATHAWAY, JJ., would deny rehearing. CORRIGAN, YOUNG and MARKMAN, JJ., would grant
 rehearing.

        CORRIGAN, J. (dissenting). I would grant defendants’ motions for rehearing, and on
 rehearing, I would vacate this Court’s July 30, 2010 decision and affirm the Court of Appeals
 for the reasons set forth in my partial dissent in Smith v Anonymous Joint Enterprise,
 ___Mich___(2010).

       YOUNG and MARKMAN, JJ., join the statement of CORRIGAN, J.

       DAVIS, J., not participating. I recuse myself and am not participating because I had prior
 personal knowledge of the facts in this case. See MCR 2.003(B).




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 14, 2010                  _________________________________________
                                                                                Clerk